       Case 6:19-cv-00465-ADA-JCM Document 44 Filed 12/28/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

DR. CORNELIU BOLBOCEAN                           §    CIVIL ACTION NO.:
                                                 §    6:19-CV-00465-ADA-JCM
               Plaintiff,                        §
                                                 §
v.                                               §
                                                 §
BAYLOR UNIVERSITY,                               §
                                                 §
               Defendant.                        §

                            MOTION TO WITHDRAW AS COUNSEL

       Pursuant to Local Rule AT-3 of the United States District Court for the Western District of

Texas, the law firm of NESENOFF & MILTENBERG, LLP. hereby moves this Court for an Order

allowing the withdrawal of attorneys Andrew Miltenberg, Esq., Stuart Bernstein, Esq and Kara

Gorycki, Esq. as counsel of record for Plaintiff Dr. Corneliu Bolbocean, and in support thereof,

states as follows:

       1.      Andrew Miltenberg, Esq., Stuart Bernstein, Esq and Kara Gorycki, Esq. of

NESENOFF & MILTENBERG, LLP are currently counsel of record for Plaintiff Dr. Corneliu

Bolbocean (“Plaintiff”) but are no longer actively representing Plaintiff in this matter as a result

of a breakdown in the attorney-client relationship. Movants and Plaintiff are unable to work

together cooperatively in the progress of this lawsuit, and Plaintiff is unable to maintain the

financial responsibility required by the engagement agreement. Written notice of the intent to file

this motion was given to Plaintiff by mail and email on November 19, 2020.

       2.      Movants were admitted to practice pro hac vice in this Court, in conjunction with

local counsel R. Mark Dietz, Esq. of Dietz & Jarrard, P.C. Upon information and belief, Mr. Dietz

has filed a similar application seeking his withdrawal as a result of the same situation.
      Case 6:19-cv-00465-ADA-JCM Document 44 Filed 12/28/20 Page 2 of 3




       WHEREFORE, the law firm of NESENOFF & MILTENBERG, LLP respectfully requests

the Court grant this Motion to Withdraw pursuant to Local Rule AT-3.



       Dated: December 28, 2020.



                                                     Respectfully Submitted,


                                             By:     /s/ Stuart Bernstein
                                                     Stuart Bernstein, Esq.
                                                     NESENOFF & MILTENBERG, LLP
                                                     Andrew T. Miltenberg, Esq. (pro hac vice)
                                                     Stuart Bernstein, Esq. (pro hac vice)
                                                     Kara L. Gorycki, Esq. (pro hac vice)
                                                     363 Seventh Avenue, 5th Floor
                                                     New York, New York 10001
                                                     Tel: (212) 736-4500
                                                     amiltenberg@nmllplaw.com
                                                     sbernstein@nmllplaw.com
                                                     kgorycki@nmllplaw.com



                                CERTIFICATE OF SERVICE

        I hereby certify that on this the 28th day of December 2020, I mailed a copy of this Motion
and Order by certified mail and email to Corneliu Bolbocean, and I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the following counsel of record:

R. Mark Dietz, Esq.
Dietz & Jarrard P.C.
106 Fannin Ave, E.
Round Rock, TX 78644

Julie A. Springer, Esq.
Colleen Elizabeth Murphey, Esq.
Sara E. Janes, Esq.
WEISBART SPRINGER HAYES, LLP
212 Lavaca St., Suite 200
Austin, TX 78701
     Case 6:19-cv-00465-ADA-JCM Document 44 Filed 12/28/20 Page 3 of 3




Corneliu Bolbocean
PO Box 285
701 Washington St.
Buffalo, NY 14205


                                        /s/ James E. Wrynn
                                        James E. Wrynn
